EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 02/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,544,003 and U.S. Patent 10,494,217 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Election/Restrictions

Claims 1-5, 7-11, 13-26 are allowable. The restriction requirement among Species I-VI (represented by corresponding Figures 2A-6), as set forth in the Office action mailed on 09/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/11/2020 is partially withdrawn. Any claim directed to Species I (represented by Figures 2A and 3-4A) are no longer withdrawn from consideration because Species I requires 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Howard Wernow on 02/24/2021.

The application has been amended as follows: 

In the claims:
In claim 7, line 1-2, the limitation “the free terminal end is closer” has been amended to read -- the free terminal end wall is closer --.

In claim 9, line 12-13, the limitation “the free terminal end tapers” has been amended to read -- the free terminal end wall tapers --.

In claim 10, line 2, the limitation “the free terminal end tapers” has been amended to read -- the free terminal end wall tapers --.

In claim 13, line 3-4, the limitation “extending outwardly from the side member to the proximal radial end and the distal radial end” has been amended to read -- extending outwardly from the side member to the first end and the second end --.

In claim 13, line 5-6 the limitation “tapers radially from the radial distal end towards the radial proximal end” has been amended to read -- tapers radially from the second end towards the first end --.

In claim 19, line 3-4, the limitation “and the hub the maximum radius (R3)” has been amended to read -- and the hub has the maximum radius (R3) --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-5, 7-11, and 13-26 are allowed.
Claims 6 and 12 were canceled by the applicant in the amendments filed on 02/11/2021.

The prior art of record, either individually or in combination, fail to teach or suggest a tape dispensing system having the particular structure recited within independent claim 1. Specifically, a tape dispensing system comprising a tape dispenser and a new roll of wound adhesive tape that is carried by a hub; said tape dispenser having a brake spoke extending along the annular sidewall of the new roll of wound adhesive tape and configured to impart a brake force on said annular sidewall when said new roll of wound adhesive tape is disposed within said tape dispenser and being unwound; and the first end of the brake spoke being positioned radially closer to the hub axis than the second end of the brake spoke, while said first end of the brake spoke also being radially further away than the outermost radius/ maximum radius of the hub when the new roll of wound adhesive tape is mounted in said tape dispenser. In other words, prior art does not teach a tape dispenser including a brake spoke with the exact features and orientation described by claim 1 limitations. As detailed in the previous office action (mailed on 01/15/2021), Huang et al. (U.S. PGPUB 2004/0124305) teach a tape dispensing system comprising a new roll of wound adhesive tape carried by a hub and deposed with in tape dispenser with a brake spoke that is functional configured similar to the brake spoke in the tape 
In addition, as set forth in the previous office action (dated 01/15/2021), the prior art made of record, also fail to disclose or render obvious a tape dispensing system having the combined structural configuration recited within independent claim 9. That is, a brake spoke provided on a side member of a tapes dispenser in the tape dispensing system radially extending entirely along an annular sidewall of a new roll of wound adhesive tape (which is carried by a hub) and disposed within said tape dispenser; the brake spoke including a first end, a second end, and a free terminal end wall spaced away from the side member of the tape dispenser; the first end positioned closer to the hub axis than the second end, and the free terminal end wall extending between the second end towards the first end in a tapering manner; wherein, the tapering angle of the free terminal end wall of the brake spoke relative to the side member of the tape dispenser in 2 to 10 degrees. Shah and Chandaria et al. appears to be the closest related examples to applicant’s claimed invention. Yet, both Chandaria et al. and Shah, either individually or in combination with any other prior art, does not explicitly teach the free terminal end of a brake spoke in a tape dispenser tapering specifically at an angle between 2 to 10 degrees respect to the side member of said tape dispenser. Consequently, claim 9 limitations appears to include allowable subject matter over prior art discovered by the examiner.
Furthermore, the prior art of record, either individually or in combination, further fail to disclose or suggest a tape dispensing system having the particular structure recited within independent claim 21. More specifically, the brake spoke on the tape dispenser in a tape dispensing system having a first end and a second end; the first end being positioned radially closer to the hub axis than the second end, while the first end also being radially farther away from the hub axis than a portion of the hub; the brake spoke being aligned to extend along the annular sidewall of a new roll of wound adhesive tape (which is carried by a hub) disposed within said tape dispenser, and adapted to contact said annular sidewall to impart a braking force after tape is unwound from the new roll of wound adhesive tape; wherein, the brake spoke further includes cantilevered sidewalls extending outwardly from the side member of the tape dispenser to the first end and the second end; and wherein, the cantilevered sidewalls terminate at an inwardly facing terminal wall that tapers radially from the second end towards the first end. Therefore, as noted in the previous office action (mailed on 01/15/2021), none of the cited prior art, teach or lead one of ordinary skill in the art to conceive, a tape dispenser in a tape dispensing system comprising a brake spoke having an inwardly facing wall that has the particular structure/ 
Accordingly, the tape dispensing systems claimed by the applicant in corresponding claims 1-5, 7-11, and 13-26, are determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654